—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered July 21, 1998, which granted defendant’s motion to enforce a stipulation of settlement, unanimously affirmed, without costs.
The motion was properly granted on a record demonstrating that the action was settled in open court after settlement discussions that actively engaged the parties, their attorneys and the court. Moreover, plaintiff himself acknowledged the settlement in a letter. Plaintiffs’ present dissatisfaction with the amount of the settlement is not a valid basis for vacating the settlement, absent a showing of fraud, collusion, mistake or accident (see, Hallock v State of New York, 64 NY2d 224, 230). We have considered plaintiffs’ remaining contentions and find them unavailing. Concur — Lerner, J. P., Saxe, Buckley and Friedman, JJ.